DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Amendment filed 1/27/2021 has been entered and fully considered. Claims 1 and 4-22 are pending. Claims 2 and 3 are cancelled. Claims 10-15 are withdrawn. Claims 16-22 are cancelled. Claims 1 and 9 are amended. 


Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive.
With respect to claim 102 rejection of claims 1, 4 and 5, Applicant argues that the cited art does not teach or suggest the features of claim 2, which was not rejected under 102. Thus, this rejection is overcome. 
While the newly added features may not be taught by Shipston alone, the newly added features in claim 1 were not previously presented and will be addressed in this Official Correspondence. 
Applicant argues that the cited art does not teach or suggest that the perforations are at regular intervals and that the indicium repeats at least three times along a premeasured section. 
These features were not previously required and will be addressed in this Official Correspondence. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9 and 16-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 22 require that the indicium repeats “at least three” times on each premeasured section. The original disclosure of the invention does not provide explicit support for more than three indicium on each premeasured section (See instant figures 4 and 1). One and three indicium on each premeasured section is supported by instant figures 1 and 4, but more than three does not find support. Thus, the indicium repeating at least three times on a premeasured section is new matter. 
Claims 1 and 22 require that the adhesive retains the same degree of adhesiveness when it is removed from a surface as an initial degree of adhesiveness. The instant disclosure of the invention, as originally filed, does not provide support for the degree of adhesiveness being the same when it is removed from a surface as an initial degree of adhesiveness. The instant specification does not describe what adhesive “quality” is to a degree to provide support for the claimed amendment. 
Claims 4-9 and 16-21 are rejected for depending from claim 1. 
Claim 16 requires that the adhesive of each roll comprises distinct properties associated with different indicium. The instant disclosure of the invention does not provide support for these limitations. 
Claims 17 and 18 are rejected for depending from claim 16. 
Claim 20 requires that the front face comprises a cylindrical housing and that the cutter is angled away from the dowel. The instant disclosure of the invention does not provide support for these limitations. 
Claim 21 requires a flange extending from a distal end [of the dowel] and opposite the side wall. The original disclosure of the invention does not provide support for these limitations. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low temperature environments" in claim 17 is a relative term which renders the claim indefinite.  The term "low temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Specifically, it is unclear what “low” is relative to. It doesn’t differentiate the differences in temperature throughout the day or across seasons, or if another degree of temperature is required before the limitations are met. 
The term "high moisture environment" in claim 18 is a relative term which renders the claim indefinite.  The term "high temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Specifically, it is unclear what “high” is relative to. It doesn’t differentiate the differences in temperature throughout the day or across seasons, or if another degree of temperature is required before the limitations are met. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 17, 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SISSON (US 5,582,433) in view of SHIPSTON et al. (US 5,478,880) and LEVINE (US 2002/0006455).
With respect to claims 1 and 22, SISSON discloses an adhesive device (Abstract; Figures 1 and 2) comprising a repositionable adhesive on a lower side of a first material (Column 4, lines 24-35; Column 2, lines 57-68; Figure 4 and 5). While SISSON indicates that the residual bonding strength of the adhesive after removal from the item is strong enough to permit reaffixation to a second surface, SISSON does not indicate that the adhesive retains a same degree of adhesiveness when it is removed from a surfaces as an initial degree of adhesiveness.  
SHIPSTON et al. discloses printable release pressure sensitive label and the like (Abstract) comprising a repositionable adhesive (Column 2, lines 30-35) having a substrate (e.g., first material) having the adhesive on one side thereof (e.g., lower side) and a release layer on the other side (Column 5, lines 5-21). The release layer allows the adhesive to be removed therefrom (e.g., removed from a surface) while maintaining its adhesive property (e.g., retains adhesiveness after separation as initial adhesiveness) (Column 1, lines 45-50). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a release layer  for the adhesive of  SISSON, as taught by SHIPSTON et al., so that the adhesive properties are fully maintained when the adhesive is removed therefrom as compared to its initial adhesiveness. Thus, the adhesiveness of the device will not be diminished when attaching it to another surface. 
SISSON discloses that the first material layer has perforations located transversely thereacross at intervals of 25.4 mm (e.g., regular intervals of premeasured sections)such that 
SISSON discloses that rolls have indicium located thereon on an upper side thereof (Column 4, lines 1-10; Figure 1). SISSON does not explicitly disclose that the indicium are of food. LEVINE discloses a label that has a distinctive symbol area and one or more symbols of food within the container on which the label is placed (Abstract; Paragraph [0023]) along with smells and flavors of said contents (Paragraphs [0023] and [0024]; Figures 1, 4, 3B and 3D) so as to aid a purchaser in making a product or meal selection (Paragraph [0004]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to place an indicium of food on the labels of SISSON, as taught by LEVINE so as to aid product or meal selection for the user.
LEVINE further discloses that each label (e.g., premeasured section) may include one or more distinctive symbols (e.g., food indicium) (Paragraph [0023]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, include more than one symbol on each premeasured label of SISSON, as taught by LEVINE so that the visual recognition clues can be provided to the user. 
More than one indicium includes 3 or more indicium and thus overlaps with the claimed range. MPEP 2144.05, I. 
With respect to claim 4, SISSON discloses a release paper (e.g., second material) that is removably secured to the adhesive and is removed for use (Column 2, lines 34-47). 
With respect to claim 5, 
With respect to claim 6, SISSON discloses that several rolls of adhesive devices are secured together (Figure 1; Column 3, lines 45-65). 
With respect to claim 7, SISSON discloses that each roll has a different indicium located thereon (Column 4, lines 1-10; Figure 1)
With respect to claim 8, SISSON discloses a dispensing device, 11 and 13 (Figure 2; Column 3, lines 55-65).
With respect to claim 17, while SISSON does not explicitly disclose that the adhesive retains adhesiveness in low temperature environments, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use an adhesive that retains its adhesiveness in low temperature environments so that the labels can be used in different climates, or during different seasons. 
With respect to claim 18 while SISSON does not explicitly disclose that the adhesive retains adhesiveness in high moisture environments, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use an adhesive that retains its adhesiveness in high moisture environments so that the labels can be used in different climates, or during different seasons. 


___________________________________________________________________________
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over SISSON (US 5,582,433) in view of SHIPSTON et al. (US 5,478,880) and LEVINE (US 2002/0006455) as applied to claims 1, 4-8, 17, 18 and 22 above, and further in view of KIENZLE (US 5,350,099) and MOORE (US 2004/0135026).
With respect to claim 9, modified SISSON does not explicitly disclose the claimed dispenser. KIENZLE discloses a device for dispensing one or more rolls of adhesive tape bearing indicia. The device includes a housing, 20, having a base, 22, having a pair of support arms, 24, (e.g., sidewalls) rising therefrom. A rolling tube protruding inwardly form a portion, 26, of the sidewall and is capable of  removably securing the tape rolls (Column 3, lines 30-68; Column 6, lines 30-45). The dispenser also comprises a front face, 44, secured (through 34 and 42) to the base and an upper edge of the front face contains a cutter, 60, to cut a peace of tape (Figures 1-4; Column 4, lines 52-68; Column 6, lines 5-30). Such a dispenser assists in securing a container in a closed position with proper indicia thereon (Column 2, lines 1-15). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the adhesive device of modified SISSON in the dispenser of KIENZLE so that a container can be releasably closed and have the proper indicia thereon. 
While KIENZLE does not explicitly disclose that the rolling tube is a dowel, MOORE discloses that the rolls of tape are held on dowel rods (Paragraphs [0018], [0020]) so that the rolls of tape can be quickly installed thereon (Paragraph [0021]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the dowel rods of MOORE in place of the rolling tube, as taught by MOORE so that the rolls of tape can be quickly installed thereon. 
______________________________________________________________________
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over SISSON (US 5,582,433) in view of SHIPSTON et al. (US 5,478,880) and LEVINE (US 2002/0006455) as applied to claims 1, 4-8, 17, 18 and 22 above, and further in view of KIENZLE (US 5,350,099) and MOORE (US 2004/0135026)..

With respect to claims 8 and 9, modified SISSON does not explicitly disclose the claimed dispenser. KIENZLE discloses a device for dispensing one or more rolls of adhesive tape bearing indicia. The device includes a housing, 20, having a base, 22, having a pair of support arms, 24, (e.g., sidewalls) rising therefrom. A rolling tube protruding inwardly form a portion, 26, of the sidewall and is capable of  removably securing the tape rolls (Column 3, lines 30-68; Column 6, lines 30-45). The dispenser also comprises a front face, 44, secured (through 34 and 42) to the base and an upper edge of the front face contains a cutter, 60, to cut a peace of tape (Figures 1-4; Column 4, lines 52-68; Column 6, lines 5-30). Such a dispenser assists in securing a container in a closed position with proper indicia thereon (Column 2, lines 1-15). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the adhesive device of modified SISSON in the dispenser of KIENZLE so that a container can be releasably closed and have the proper indicia thereon. 
While KIENZLE does not explicitly disclose that the rolling tube is a dowel, MOORE discloses that the rolls of tape are held on dowel rods (Paragraphs [0018], [0020]) so that the rolls of tape can be quickly installed thereon (Paragraph [0021]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the dowel rods of MOORE in place of the rolling tube, as taught by MOORE so that the rolls of tape can be quickly installed thereon. 

__________________________________________________________________________
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SISSON (US 5,582,433) in view of SHIPSTON et al. (US 5,478,880) and LEVINE (US 2002/0006455) as  as applied to claims 8 and 9  above, and further in view of SANTUCCI et al. (US 4,009,845).
With respect to claim 19, modified SISSON does not explicitly disclose the claimed tang. SANTUCCI et al. discloses a dowel, 16, with a prong, 52, disposed thereon. The prong is configured to depress into the dowel  when a roll, 18, is secured over the dowel and extends into the roll once it is installed to lock into openings 38 (Figures 1, 3 and 4; Column 3, lines 45-60; Column 4, lines 5-22). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the dowl of modified SISSON with a prong that depresses into the dowel when a roll is secured over the dowel and extends from the dowel and into the roll, as taught by SANTUCCI et al. so that the roll can be affixedly engaged for a separable mechanical connection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745